C. A. 2d Cir. Certiorari granted, judgment vacated, and case remanded for further consideration in light of Spence v. Washington, ante, p. 405, and Steffel v. Thompson, 415 U. S. 452. (1974).
Mr. Justice White and Mr. Justice Rehnquist dissent and, without further briefing and oral argument, would reverse the judgment for the reasons stated in Part I of Mr. Justice White’s dissenting opinion in Smith v. Goguen, 415 U. S. 566, 591 (1974), and in Mr. Justice Rehnquist’s dissenting opinion in Spence v. Washington, ante, p. 416.